DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims 1-20 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.  

1. 	A method of controlling magnetic resonance (MR) image data acquisition, the method comprising: 
generating a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of an imaging subject over time at a measurement interval; 
generating a plurality of navigator image segments each for a corresponding 1D navigator profile of the plurality of 1D navigator profiles; 
generating a navigator image based on the plurality of navigator image segments; and 
determining whether to acquire MR image data based on the navigator image.

	As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical and metal steps.  See specification, paragraphs [0039]-[0043].  

11. 	A magnetic resonance imaging (MRI) system comprising: one or more RF coils configured to: 
generate a navigator pulse on an imaging subject; and 
receive, at a measurement interval, RF signals excited by the navigator pulse from the imaging subject; and 
a processing system configured to: 
generate, based on the received RF signals, a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of the imaging subject over time at the measurement interval; 
generate a plurality of navigator image segments each for a corresponding 1D navigator profile of the plurality of 1D navigator profiles; generate a navigator image based on the plurality of navigator image segments; and 
determine whether to acquire MR image data based on the navigator image.


The non-abstract limitations are “generating a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of an imaging subject over time at a measurement interval”, “generate a navigator pulse on an imaging subject”, “receive, at a measurement interval, RF signals excited by the navigator pulse from the imaging subject”, and “generate, based on the received RF signals, a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of the imaging subject over time at the measurement interval”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because “generating a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of an imaging subject over time at a measurement interval” is considered an extra solution data gathering step.  “Generate a navigator pulse on an imaging subject”, “receive, at a measurement interval, RF signals excited by the navigator pulse from the imaging subject”, and “generate, based on the received RF signals, a plurality of one-dimensional (1D) navigator profiles reflecting motion of an anatomic boundary region of the imaging subject over time at the measurement interval” are also considered extra solution data gathering functions and further are recited at a highly generic level.  
Regarding in claim 11, the listing of one or more RF coils, and a processing system are the basic components of every MRI apparatus and do not make the MRI less generic.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfeuffer (Japan, 2012-205897), Beck, Kanda et al., Iwadate et al., Son et al., Jack et al., and Rosen disclose art in MRI systems with navigator data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


sl